              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ALABAMA
                       NORTHERN DIVISION

SYLVIA RAY, as personal  )
representative of the ESTATES
                         )
of PAIGE MITCHELL and KACI
                         )
MITCHELL, deceased,      )
                         )
      Plaintiffs,        )
                         )
v.                       )                  Case No. 2:19-cv-00069-MU
                         )
Estate of BRADLEY ELLIOT )
GRAY, deceased, CITY OF  )
MOUNDVILLE, MOUNDVILLE )
POLICE DEPARTMENT,       )
                         )
      Defendants.        )


                    MOTION TO DISMISS DEFENDANT
                   MOUNDVILLE POLICE DEPARTMENT


      COME NOW Defendants, the City of Moundville and the Moundville Police

Department, and move this Honorable Court to Dismiss the Moundville Police

Department as a Defendant to this action. In support of this motion, the Defendants

aver as follows:


      The Moundville Police Department is not an entity subject to suit

      The Complaint names the City of Moundville as a Defendant. It also names

the Moundville Police Department as a Defendant. Because the Police Department
is a department of the City, it is not a separate entity subject to suit. “[T]his Court

has previously determined that police departments are not a proper legal entity

capable of being sued.” Howard v. City of Demopolis, 984 F. Supp. 2d 1245, 1253

(S.D. Ala. 2013)(DuBose, J.); see also Reese v. Chicago Police Dept., 602 F. Supp.

441, 443 (N.D. Ill. 1984)(finding a police department does not have a legal existence

separate from the city and, therefore, is not a suable entity); Lee v. Wood, 2007 U.S.

Dist. LEXIS 63134, at*7 (S.D. Ala. Aug. 27, 2007)(finding that the City of Mobile

Police Department is not a suable entity under state law). The Moundville Police

Department is therefore due to be dismissed as a Defendant.

      WHEREFORE, the foregoing premises considered, the Defendants would

respectfully ask this Court to DISMISS the Moundville Police Department as a

Defendant in this action.


                                              s/ James W. Porter, II
                                              James W. Porter, II
                                              Attorney for Defendants
                                              State Bar ID: ASB3314T79J

                                              s/ R. Warren Kinney
                                              Richard Warren Kinney
                                              Attorney for Defendants
                                              State Bar ID: ASB5682D57K
                                              Southern District Code: KINNR5682
OF COUNSEL:

Porter, Porter & Hassinger, P.C.
880 Montclair Road, Ste. 175
Birmingham, AL 35213
T: (205) 322-1744
F: (205) 322-1750
jwporterii@pphlaw.net
wkinney@pphlaw.net




                           CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been electronically
filed with the Clerk of the Court using the CM/ECF system which will send
notification of such filing upon the following, on this the 26th day of February, 2019.
If Notice of Electronic Filing indicates that Notice should be delivered by other
means to any of the following, I certify that a copy will be sent via electronic and/or
U.S. Mail.



John E. McCulley
601 Greensboro Ave., Ste. 200
Tuscaloosa, AL 35401
johnemcculley@gmail.com

Michael S. Burroughs
P.O. Box 1908
Tuscaloosa, AL 35403
mike@michaelburroughs.com

                                               /s/ R. Warren Kinney
                                               OF COUNSEL
